DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/22.
Applicant’s election without traverse of claims 1-11 in the reply filed on 5/6/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Asahara (EP 1731282) (hereafter the translation will be used in the rejection).
	Regarding claim 1, Asahara teaches a preform shaping apparatus (figure 9) comprising at least one mold (71) for placing and shaping a laminated body of fiber sheets (2, 3) which is a material of a fiber reinforced plastic (paragraph 35); and at least one pin (91) that prevents the fiber sheets from being misaligned by stinging the laminated body of the fiber sheets with the pin (paragraph 57).

	Regarding claim 2, the teachings of Asahara are disclosed above. It is noted that the pin has a thickness (as seen in figure 9) and stings the laminated body. Asahara does not teach that the fibers are damaged so it is the position of the examiner that  the at least one pin has a thickness by which strength necessary for stinging the laminated body of the fiber sheets with the at least one pin can be secured while the laminated body of the fiber sheets can be stung with the at least one pin without damaging fibers in the fiber sheets.

	Regarding claim 3, the teachings of Asahara are disclosed above. As disclosed above, Asahara teaches a pin which would have the shape of a needle and stings the fiber body so it would be sharp.

	Regarding claim 4, Asahara teaches that the pin has a thickness between 0.1 and 5mm (1mm) (paragraph 82).

	Regarding claim 9, Asahara teaches that a heater (hot air) (paragraph 48) heats the pin (paragraph 51).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara (EP 1731282) (hereafter the translation will be used) in view of Kawakami (JP 2017213819) (hereafter the translation will be used).
Regarding claims 5 and 11, the teachings of Asahara are disclosed above.
Asahara does not teach a second mold or a movement mechanism.
Kawakami teaches a first mold (52) and a second mold (54) with a pin (56) projected in a space between the molds (figure 4). Kawakami further teaches that an elevating mechanism is used to raise and lower the first mold in a vertical direction (paragraph 40 and 42).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Asahara such that the apparatus comprises a first and second mold with a movement mechanism as taught by Kawakami as doing such would clamp the fiber body between two secure and closed surfaces to ensure proper bonding (paragraph 40).

Regarding claim 6, the teachings of Asahara are disclosed above.
Asahara does not teach the first and second mold.
Kawakami teaches the at least one pin (56) is directly or indirectly attached to the first mold (54) while at least one clearance for avoiding interference between a tip of the at least one pin and the second mold is formed on the second mold, the tip of the at least one pin being projected from the first mold and being capable of being disposed outside the space between a first surface of the first mold and a second surface of the second mold, the first surface and the second surface shaping the laminated body of the fiber sheets (figures 4 and 7).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Asahara such that the apparatus comprises a first and second mold with a pin as taught by Kawakami as doing such clamp the fiber body between two secure and closed surfaces to ensure proper bonding and ensure positioning (paragraphs 40 and 43).
Regarding claim 7, the teachings of Asahara are disclosed above.
Asahara does not teach an adjuster to change the length of the pin.
Kawakami teaches that the pin could be adjusted (paragraph 45) and is projected from a mold.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Asahara such that the pin could be adjusted as taught by Kawakami as doing such would help position and eject the stacked body (paragraph 45).

Regarding claim 8, the teachings of Asahara are disclosed above.
Asahara does not teach the two-mold structure with the pin attached with an elastic body.
 Kawakami teaches that the at least one pin is directly or indirectly attached to the first mold through an elastic body, a tip of the at least one pin being projected from the first mold, a length of the tip projecting from the first mold becoming a distance between a first surface of the first mold and a second surface of the second mold since the tip is pushed by the second surface when the second mold is made close to the first mold by the at least one mechanism, the first surface and the second surface shaping the laminated body of the fiber sheets (paragraphs 47-51, figures 6-8).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara (EP 1731282) (hereafter the translation will be used) in view of Eberth (US 2004/0219251).
Regarding claim 10, the teachings of Asahara are disclosed above.
Asahara does not teach the pins are inhomogeneous.
Eberth teaches that the pins (8) are inhomogeneous (figure 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Kawakami such that the pins are inhomogeneous as taught by Eberth as doing such would allow for easier assembly of individual preforms with difficult and non-uniform shapes and cross-sections (paragraphs 12-14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748